Citation Nr: 0717553	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for hearing loss in the left ear, and assigned a 
10 percent evaluation for it.  The veteran has disagreed with 
the assigned rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts a higher rating is warranted for the 
hearing loss in his left ear.  During the hearing before the 
undersigned in January 2007, he claimed that it has increased 
in severity.  He maintained that he had been terminated from 
his job because he was unable to communicate with his staff, 
and that he was not able to carry out his duties at work.  

The United States Court of Veterans Appeals has held that 
where the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. at 632.  The Board notes that the veteran was most 
recently afforded an audiometric examination by the VA in 
December 2004.

In addition, the Board notes that since the veteran has a 10 
percent rating for the left ear hearing loss, and he meets 
the provisions of 38 C.F.R. § 3.385 (2006) in the right ear, 
the evaluation for the service-connected hearing loss will be 
based as if the nonservice-connected right ear were service-
connected.  See 38 C.F.R. § 3.383(a)(3) (2006).  It is not 
clear if the RO has considered this provision.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hearing loss in 
either ear since 2004.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded a 
VA audiometric examination to determine 
the nature and extent of his hearing 
loss.  All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

3.  In its adjudication of the claim, the 
RO should rate the disability as if 
service connection is in effect for 
hearing loss in the right ear.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



